KRUEGER, Judge.
Conviction is for passing a forged instrument; punishment, confinement in the state penitentiary for a term of four years.
The record is before us without a statement of facts or bills of exceptions. No defect in the indictment' or procedure has been pointed out or perceived. Consequently, no question is presented for review.
The judgment is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.